Citation Nr: 1233536	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.  

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

4.  Entitlement to service connection for residuals of a right leg injury.  

5.  Entitlement to service connection for a respiratory disorder, currently manifested by pulmonary emboli.  

6.  Entitlement to service connection for syncope (fainting spells).  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a laceration of the left middle finger.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left eye injury.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chest and abdomen disorder due to exposure to paint fumes.  

13.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.  

14.  Entitlement to a compensable disability rating for hemorrhoids.  

15.  Entitlement to a compensable disability rating for residuals of a right forearm laceration.  

16.  Entitlement to an effective date earlier than April 25, 2005 for service connection for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran currently resides within the jurisdiction of the Chicago, Illinois VARO.  

In October 2005, the North Little Rock VARO granted service connection for pseudofolliculitis barbae with a noncompensable evaluation and denied service connection for allergies due to paint fumes and for allergies due to abnormal breathing.  The Veteran's notice of disagreement was received in October 2005.  A statement of the case (SOC) was issued in April 2006.  The SOC consolidated the allergy issues as service connection for paint fumes allergy with abnormal breathing.  The Veteran's substantive appeal was received in May 2006.  

The May 2006 substantive appeal listed additional claims for laceration of the right interior forearm; pain to head, chest, and abdomen; paint chips in left eye; cut and abrasion on left middle ring finger; right knee pain; and upper back sprain.  

An October 2006 decision by the VARO granted service connection for laceration of the right forearm with a noncompensable evaluation and continued a noncompensable evaluation for status post hemorrhoid thrombectomy.  Service connection was denied for pain in the head, chest and abdomen, a left eye injury, cut and abrasion of the left middle finger, right knee pain, and upper back pain.  A 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities was also denied.  

In October 2007, a Veterans Law Judge who is no longer with the Board held a hearing on the issues of an increased rating for pseudofolliculitis barbae, service connection for paint fumes allergy with abnormal breathing, service connection for a right ear injury and service connection for allergies due to asbestos.  In July 2007, the Board determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a perforated right tympanic membrane, denied service connection for allergies due to asbestos exposure, denied service connection for paint fume allergies with abnormal breathing, and granted a 10 percent rating for pseudofolliculitis barbae.  

In July 2007, a Decision Review Officer (DRO) at the North Little Rock VARO effectuated the Board's decision with a rating decision granting a 10 percent rating for pseudofolliculitis barbae, effective April 25, 2005.  The Veteran's notice of disagreement with the effective date was received in September 2007.  

In September 2009, the RO denied service connection for carpal tunnel syndrome of the left upper extremity, carpal tunnel syndrome of the right upper extremity, syncope, a leg injury (claimed as residuals of thrombus in superficial femoral vein), and headaches.  The RO found that new and material evidence had not been received to reopen claims of service connection for tinnitus, upper back pain (claimed as arthritis), a left eye injury, pain in the head, chest and abdomen, and paint fumes allergy with abnormal breathing (now claimed as bronchitis, pulmonary disorder).  

In November 2009, the VARO denied service connection for psoriasis (claimed as bilateral white toe nails).  In his January 2010 notice of disagreement, the Veteran stated that the condition was rediagnosed as pes planus, hallux valgus, tinea pedis, and onychomycosis.    

In July 2010, the VARO continued 10 percent ratings for osteoarthritis of each knee.  Service connection for bilateral pes planus and hallux valgus was denied.  A timely notice of disagreement with that decision is not of record.  The tinea pedis and onychomycosis were considered part of the skin claim under appeal.  

In April 2012, a hearing was held at the Chicago RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for headaches, residuals of a laceration of the left middle finger; and residuals of a right leg injury, syncope (fainting spells), and a respiratory disorder manifested by pulmonary emboli and a chest disorder due to paint fumes, as well as the rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

In his October 2008 substantive appeal, the Veteran wrote that since he initially claimed compensation for his right forearm injury, he sustained an additional injury to his right forearm, due to falling down stairs, into a glass window, and cutting his forearm to the white cartilage.  He asserted that the injury was sustained due to weakening of his knees.  Service connection was subsequently established for disabilities of both knees; however, service connection for the additional right arm injury has not been adjudicated.  The issue of entitlement to service connection for residuals of a fall, to include residuals of laceration to the ulnar aspect of the volar right wrist, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The tinea infection in the Veteran's groin/inguinal area, variously diagnosed as tinea cruris and tinea corporis, and treated during service in 1985 has not been manifested since that time.  

2.  Psoriasis has not been manifested at any time during the claim.  

3.  The Veteran's current skin disorders, tinea pedis and onychomycosis, are not the result of disease or injury incurred or aggravated during the Veteran's active service.  

4.  The Veteran does not have carpal tunnel syndrome of the left upper extremity and has not had it at any time during the claim.  

5.  The Veteran does not have carpal tunnel syndrome of the right upper extremity and has not had it at any time during the claim.  

6.  In October 2006, the RO denied service connection for pain in the head, chest, and abdomen.  The Veteran had submitted recent VA clinical records showing diagnoses of headaches and had asserted that he had headaches and exposure to paint fumes in service.  He did not file a timely notice of disagreement with that decision.  

7.  The evidence at that time of the October 2006 RO decision was limited to statements by the Veteran and the service treatment records, and a separation examination report showing the Veteran's head and neurologic status to be normal, as well as recent diagnoses of headaches.  

8.  After the October 2006 RO decision, the Veteran's his ex-wife and mother provided statements to the effect that he had headaches in service and continuing thereafter.  This evidence was not previously submitted to agency decisionmakers.  When considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it raises a reasonable possibility of substantiating the claim.  

9.  In October 2006, the RO denied service connection for a cut and abrasion of the left middle finger.  The Veteran did not file a timely notice of disagreement with that decision.  

10.  The evidence at the time of the October 2006 RO decision was limited to some vague statements by the Veteran and the service treatment records and examination reports.  

11.  Since the October 2006 RO decision, the Veteran has provided competent, credible sworn testimony of injury in service and continuing symptoms.  This evidence was not previously submitted to agency decisionmakers.  When considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it raises a reasonable possibility of substantiating the claim.  

12.  In December 1989, the RO denied service connection for tinnitus.  The Veteran did not file a timely notice of disagreement.  

13.  The evidence at the time of the December 1989 RO decision included the service treatment records and the report of an August 1989 examination containing the Veteran's report of ear injury in service and current tinnitus.  

14.  Since the December 1989 RO decision, VA has received additional statements reporting continuing tinnitus.  These are cumulative and redundant of evidence in the record at the time of the 1989 RO denial.  

15.  In October 2006, the RO denied service connection for an upper back disorder.  The Veteran did not file a timely notice of disagreement with that decision.  

16.  The evidence at that time of the October 2006 RO decision was limited to statements by the Veteran and the service treatment records showing a back injury and a separation examination report showing the Veteran's spine to be normal.  

17.  Since the October 2006 RO decision, the Veteran and his ex-wife have provided statements confirming the injury in service.  These are cumulative and redundant.  There has also been a VA examination that concluded the current back problems were not likely to be related to service.  

18.  Since the October 2006 RO decision, VA has not received any evidence that raises a reasonable possibility of substantiating the claim for service connection for an upper back disorder.  

19.  In October 2006, the RO denied service connection for residuals of a left eye injury.  The Veteran did not file a timely notice of disagreement with that decision.  

20.  The evidence at that time of the October 2006 RO decision was limited to statements by the Veteran and the service treatment records showing a foreign body was removed from the left eye without residuals.  

21.  Since the October 2006 RO decision, the Veteran and his ex-wife have provided statements confirming the injury in service.  These are cumulative and redundant.  There has also been a VA examination that concluded the Veteran does not have residuals of an eye injury in service.  

22.  Since the October 2006 RO decision, VA has not received any evidence that raises a reasonable possibility of substantiating the claim for service connection for residuals of a left eye injury.  

23.  In October 2006, the RO denied service connection for pain in the chest and abdomen.  The Veteran did not file a timely notice of disagreement with that decision.  

24.  The evidence at the time of the October 2006 RO decision was limited to some vague statements by the Veteran and the service treatment records and examination reports.  

25.  Since the October 2006 RO decision, the Veteran's ex-wife and mother provided competent statements of respiratory symptoms in service and continuing thereafter.  This evidence was not previously submitted to agency decisionmakers.  When considered with previous evidence of record it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence of record at the time of the October 2006 denial and it raises a reasonable possibility of substantiating the claim for service connection for a respiratory disorder.  

26.  Since the October 2006 RO decision, the Veteran reasserted his claim of service connection for abdominal symptoms.  His statements are cumulative and redundant.  Unlike the chest claim, the lay witnesses have not provided statements of abdominal symptoms in service or of continuing abdominal symptoms since service.  

27.  The service-connected hemorrhoids are manifested by complaints of periodic swelling and irritation.  There are no large, thrombotic, or irreducible hemorrhoids.  There is no excessive redundant tissue, evidencing frequent recurrences.  The service-connected hemorrhoid residuals do not result in persistent bleeding with secondary anemia or result in fissures.  

28.  The service-connected right forearm laceration residuals result in scars that are superficial and linear.  They are not unstable or painful and do not limit right upper extremity function.  

29.  The Veteran's claim for service-connection for pseudofolliculitis barbae was received on July 11, 1989.  

30.  There was clear and unmistakable error in the subsequent July 1989 VARO decision that denied service-connection for pseudofolliculitis barbae.  

31.  At the time of the July 1989 VARO decision denying service connection for pseudofolliculitis barbae, the evidence showed it was not noted at the time the Veteran was examined for service and there was no clear and unmistakable evidence that it was not aggravated by service.  

32.  The Veteran served after 1975, did not serve in Vietnam, and was not exposed to an "herbicide agent."  

33.  The Veteran does not have residuals of exposure to an herbicide agent; and, did not have any such residuals at any time during the claim.  

34  There is no competent, credible evidence that the Veteran was exposed to the poison gas Lewisite during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for carpal tunnel syndrome of the left upper extremity have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The criteria for service connection for carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  The October 2006 RO decision that denied service connection for headaches claimed as pain in the head is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).   

5.  Evidence received since the RO's 2006 decision is new and material and the Veteran's claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

6.  The October 2006 RO decision that denied service connection for a laceration of the left middle finger is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

7.  Evidence received since the RO's 2006 decision is new and material and the Veteran's claim of entitlement to service connection for a laceration of the left middle finger is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

8.  The December 1989 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

9.  Evidence received since the RO's 1989 decision is not new and material and the Veteran's claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

10.  The October 2006 RO decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

11.  Evidence received since the RO's 2006 decision is not new and material and the Veteran's claim of entitlement to service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

12.  The October 2006 RO decision that denied service connection for a left eye is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

13.  Evidence received since the RO's 2006 decision is not new and material and the Veteran's claim of entitlement to service connection for a left eye injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

14.  The October 2006 RO decision that denied service connection for a chest and abdomen disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

15.  Evidence received since the RO's 2006 decision is new and material and the Veteran's claim of entitlement to service connection for chest disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

16.  Evidence received since the RO's 2006 decision is not new and material and the Veteran's claim of entitlement to service connection for an abdomen disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

17.  The criteria for a compensable rating for the service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (2011).  

18.  The criteria for a compensable disability rating for residuals of a right forearm laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 4.118 and Codes 7801, 7802, 7804, 7805 (2011).  

19.  The criteria for an effective date of July 11, 1989 for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), 3.303, 3.306, 3.400(k) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.  

The Veteran submitted several articles and treatises from the internet.  These are general in nature.  They are not sufficient to establish that the Veteran has specific diagnoses or link a current disability to disease or injury in service.  Therefore, they will not be discussed in detail.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 513-14 (1998).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The VARO provided the Veteran with explanations of the type of evidence necessary to substantiate his claims, as well as explanations of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice letters were provided before the adjudication of his claims.  

A November 2007 letter provided the required notice for claims for increase for the laceration of the right interior arm, status post hemorrhoid thrombectomy, and pseudofolliculitis barbae.  

A letter dated in May 2008 provided the required notice for claims for service connection for a left knee condition, a bilateral leg condition (claimed as swelling of the legs), arthritis, pulmonary disorder (claimed as PPD converter), bronchitis (claimed as blood clots in the lungs), carpal tunnel syndrome (claimed as hands and legs).  The May 2008 letter also informed the Veteran that claims of service connection for an upper back condition, right knee pain, left eye injury, and pain in the head, chest and abdomen were previously denied in October 2006.  He was notified of the information and evidence that was necessary both to reopen the claims and to establish entitlement to the underlying benefits sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in July 2009.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a statement of the case and supplemental statement of the case issued in April 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that, for the issues decided herein, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Agent Orange/Herbicide

In a letter dated in November 2010, the Veteran wrote that his claim for over exposure to paint fumes and chemicals should be compensable under the Agent Orange Registry.  He asserted that over exposure to paint fumes and chemicals of toxic substances such as epoxy, dioxin, herbicides, polyester TGIC, urethane, hybrid powder and lead caused symptoms such as constant headaches, nausea, dizziness, chest pain, fatigue and hemorrhoidal swelling.  The Veteran submitted several internet articles on the toxic effects of fumes.  

The law and regulations do provide a presumption of service connection for certain listed disabilities for veterans who served in Vietnam between January 1962 and May 1975 and were exposed to herbicide agents.  An "herbicide agent" means a chemical in an herbicide used in support of United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7 1975, specifically 2,4-D, 2,4,5-T and its contaminant TCDD, cacodylic acid, and picloran.   

The Veteran's personnel records show that he served from November 1982 to November 1986 and that following boot camp, over 3 years and 8 months were spent aboard ship.  Thus, he does not meet the time or place requirements to assume that he was exposed to Agent Orange or similar herbicides.  Herbicides were used in other locations where it was necessary to control weeds and undergrowth, such as near the Demilitarized Zone in Korea and around some airbases.  However, there is no evidence that weed control was a problem aboard the Veteran's ship, so there is no reason that he would be exposed to herbicides.  Further, while the Veteran is competent to report that he was exposed to paint fumes, as a lay witness, he does not have the training or education to provide an opinion as to the chemical composition of the paint.  That is, as a lay witness, the Veteran is not competent to say that the paints, cleaners, and other chemicals used to maintain his ship contained "herbicide agents" within the meaning of the laws and regulations providing presumptions of service connection.  

Also, while the Veteran has submitted treatises and articles from the internet on paint fumes, he has not submitted any competent evidence of exposure to "herbicide agents."  

More importantly, the Veteran claims that exposure caused symptoms such as constant headaches, nausea, dizziness, chest pain, fatigue and hemorrhoidial swelling.  However, he does not have the training or experience to diagnose current symptoms or to determine their cause.  Competent medical opinions are required to determine both diagnosis and etiology.  38 C.F.R. § 3.159(a).  In this case, there is no competent medical opinion that the Veteran has any residuals of exposure to an "herbicide agent."  

Because there is no competent evidence of current residuals of herbicide exposure; and, because the Veteran did not serve in the relevant time or place; the Board finds that a medical examination and opinion on the herbicide exposure claim is not needed to make a decision on this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  For the above reasons, the Board concludes that there is no competent, credible evidence that the Veteran has any residuals of exposure to an "herbicide agent" within the meaning of the law and regulations providing presumptions for service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



Lewisite Paint

Full body exposure to nitrogen or sulfur mustard or Lewisite during active service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease will be sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2) (2011).  

In August 2009, the Veteran wrote that he was exposed to lewisite paint.  He stated that he maintained the ships paint locker and was in charge of mixing lewisite paints to match the colors needed for the entire ship.  Nitrogen mustard, sulfur mustard, and Lewisite are poison gases.  The idea that the Veteran was mixing them into paint and painting the ship with them is simply too bizarre to be credible.  Because this basis for the Veteran's claim is inherently incredible and clearly lacks merit further development is not required.  38 C.F.R. § 3.159(d)(2) (2011).  

Service Connection for a Skin Disorder

The Veteran's skin was reported to be normal on entrance examination in August 1982.  

A service treatment record dated in July 1985 shows the Veteran complained of itching and burning for 3 days.  He was seen to have an erythematous, scaly rash on his groin, bilaterally.  The assessment was tinea cruris.  Treatment was recommended. 

In another note date in 1985, the Veteran complained of an inguinal rash for two weeks.  He was found to have a well demarcated area of discoloration in both inguinal areas.  The assessment was tinea corporis.  

A May 1986 service treatment record shows the Veteran was treated for a blister on the right foot.  There were no signs of infection.  

On examination for separation from service, in October 1986, the Veteran's skin and feet were normal.  

The Veteran was afforded a VA skin examination in September 2009.  The Veteran claimed psoriasis and it was determined that his feet and toenails had tinea pedis and onychomycosis.  He reported dropping an iron pneumatic tool on his foot while at sea, breaking a blood vessel.  He also contended that exposure to salt water at sea and wearing steel toed shoes led to the current condition.  The Veteran's recent treatment was reviewed.  Examination disclosed onychomycosis of the toes of both feet.  There were excoriated areas between the toes consistent with tinea pedis.  There was hyperpigmentation of the right ankle from approximately 15 centimeters up the leg towards the knee, which was consistent with post-inflammatory hyperpigmentation (PIH) associated with his chronic deep vein thrombosis (DVT).  The right ankle also had mild edema consistent with DVT.  Diagnoses were tinea pedis and onychomycosis.  

The examiner noted that the Veteran had been seen in April 2009 for pseudofolliculitis barbae and a complaint of psoriasis of the feet and had been found to have tinea pedis with PIH to the right ankle associated with stasis.  The stasis was associated with the right lower extremity DVT.  He was treated for tinea pedis and pseudofolliculitis barbae and told that his hyperpigmentation in the right lower extremity would be difficult to treat due to its association with the post inflammatory process.  Compression stockings were recommended to prevent worsening.  

The examiner expressed the opinion that the Veteran's tinea pedis and onychomycosis were not the result of psoriasis and were not caused by or a result of medical visits in 1985 for treatment of tinea corporis and tinea cruris.  The examiner explained that psoriasis was a long term skin disease.  It usually looked like red, raised patches on the skin covered with silver colored scales.  Normally, skin cells mature and gradually fall off in about a month.  With psoriasis, the skin cells grow faster and shed in just a few days, which is quicker than normal.  The abnormal growth caused a build-up of skin cells on the surface of the skin.  The blood supply to the skin may also be affected and cause redness and inflammation (swelling).  That was not the skin disorder observed on the Veteran on the day of the examination.  

The Veteran's sworn hearing testimony, at his April 2012 Board hearing included his report of a skin condition, tinea pedis and psoriasis, being treated with creams during service.  He felt that it was from infection due to salt water and being out on deck working in heavy seas.  He stated that during service, the condition was treated with lotion, antibiotics and pain medication.  

Conclusion

As a lay witness, the Veteran can report the presence of skin symptoms he can observe.  However, he does not have the medical training or experience to assume that exposure to salt water or wearing steel toed shoes caused his tinea pedis.  The Board has considered the Veteran's statements to the effect that he has had tinea pedis since service.  However, his statements are outweighed by the medical records and opinions, which provide a preponderance of evidence in this case.  That evidence is to the effect that the service-connected pseudofolliculitis barbae is the only skin disorder that began and continued since service.  There is no competent evidence that the Veteran still has the tinea cruris or the tinea corporis noted in service.  There is no competent evidence that the Veteran has psoriasis or that he has had it at any time during the claim.  There is no competent evidence linking the current foot fungal infections to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Service Connection for Carpal Tunnel Syndrome of the
 Left and Right Upper Extremities

The Veteran's upper extremities were reported to be normal on entrance examination in August 1982 and separation examination in October 1986.  

The Veteran's right upper extremity was examined by VA in June 2009.  The Veteran provided a history of injury in service.  He said he was left handed.  He complained of occasional numbness, tingling, and swelling in the right little and ring fingers, particularly when lifting.  He also experienced right hand and wrist numbness and weakness.  He was going to physical therapy, which helped a bit.  He also reported a hypersensitive scar on his distal volar forearm.  He said that at times his arm and grip strength felt weak.  On examination, scars were described.  Wrist motion was measured.  Tinel's sign and Phalen's test at the wrist were both negative.  Capillary refill was brisk in all digits.  There was no appreciable atrophy.  Motor responses were intact and full.  Neurologic tests were negative.  X-rays of the right wrist were normal.  The assessment was a healed right forearm laceration.  The examiner concluded that he did not find any evidence of neuropathy or radiculopathy.  He specified that he did not find evidence of carpal tunnel.   

At his April 2012 Board hearing, the Veteran testified that during service he was treated for pain and swelling in the hand, given antibiotics and pain medication.  The injury was from the use of pneumatic tools for sanding and grinding.  He said that after discharge he continued to receive treatment at a VAMC.  He acknowledged that he had not been diagnosed with carpal tunnel syndrome but continue to experience pain and swelling in his hands.  He further testified that his hands were weak; that he could hardly lift things; sometimes it was hard to move; and it was like he had arthritis in his hands.  

Conclusion

As a lay witness, the Veteran is competent to report symptoms, such as upper extremity weakness.  However, he does not have the medical expertise to make a medical diagnosis.  38 C.F.R. § 3.159(a) (2011).  He has claimed to have carpal tunnel syndrome, but there is no medical support for that claim.  Review of the service treatment records, the separation examination report, the recent VA clinical records, and the recent VA examination does not disclose any competent medical diagnosis of carpal tunnel syndrome.  At his April 2012 Board hearing, the Veteran acknowledged that carpal tunnel syndrome had not been diagnosed.  Of significance is the June 2009 VA examination that specifically considered the claim of carpal tunnel syndrome and found that the Veteran did not have it.  On this claim, the medical evidence provides a preponderance of evidence showing the Veterans does not have carpal tunnel syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert; Ortiz.  

Reopening Claims

In an October 2006 decision, the VARO denied service connection for pain in the head, chest and abdomen, a left eye injury, cut and abrasion of the left middle finger, and upper back pain.  The Veteran did not file a timely notice of disagreement with these decisions.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service Connection for Headaches

The Veteran's head and neurologic status were normal when he was examined for service in August 1982.  On examination for separation from service, in October 1986, the only head disorder noted was pseudofolliculitis barbae.  His neurologic status was normal.  

When seen by a VA optometrist, in March 2004, the Veteran gave a history of headaches.  The examiner commented that the Veteran's refractive error/astigmatism might not be the sole cause; however, it might be a contributing cause of his headaches.  There was no report of injury residuals.  

In a May 2005 statement, the Veteran complained of symptoms including headaches.  

On a VA Form 9 dated in May 2006, the Veteran claimed pain in the head, chest and abdominal area.  He submitted copies of recent VA clinical records with diagnoses of headaches.  It is clear from his claim that the claim of head pain referred to headaches.  

In October 2006 decision, the VARO denied service connection for pain in the head, chest and abdomen.  The Veteran did not file a timely notice of disagreement with that decision.  So, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  

In May 2008, the Veteran's ex-wife wrote that while in service and up to now, the Veteran suffered neurological changes including headaches.  Also in May 2008, the Veteran's mother wrote that he had injuries, including to his head when he came home from service and he often complained about his chest hurting.  

The Veteran testified, during his April 2012, that he was seen in service for headaches due to inhaling paint fumes and chemicals.  He stated that the first time he experienced headaches was in 1983.  He said that he received prescriptions for pain medication from a VAMC.  He reported having migraines at least once a month.  He described a "strong dull sensation."  The pain in his head lasted for about 30 minutes or so.  He had to lay down to alleviate the pain.  There was light sensitivity and nausea.  

Conclusion

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by the lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

At the time of the October 2006 RO denial, the evidence contained the Veteran's claim that he had headaches as the result of exposure to paint fumes in service.  As a lay witness, he did not have the medical training and experience to link his current headaches to any incident or exposure in service.  That is, he was not competent to present the kind of evidence he was basing his claim on.  

We now have statements from two lay witnesses that simply state a continuity of symptomatology, which can also form a basis to connect the Veteran's headaches to service.  These statements were not previously submitted to agency decisionmakers.  By themselves or when considered with previous evidence of record they relate to an unestablished fact necessary to substantiate the claim.  They are neither cumulative nor redundant of evidence of record at the time of the October 2006 denial.  They raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence to reopen the claim for service connection for headaches has been received.  

Service Connection for Residuals of a Laceration of the Left Middle Finger

The Veteran's upper extremities were reported to be normal on entrance examination in August 1982.  On separation examination in October 1986, the Veteran had a scar on his left hand and right forearm.  His upper extremities were otherwise normal.  

The October 2006 RO decision reviewed the Veteran's service treatment records and concluded that there was no diagnosed condition for a cut and abrasion of the left middle finger.  It also asserted that the separation examination was absent any complaint or diagnosed condition of a cut or abrasion of the left middle finger.  

The Veteran presented sworn testimony at his April 2012 Board hearing.  He testified that while serving aboard a ship, he injured his left middle finger pulling on a mooring line while refueling another ship.  The clip of the mooring line broke and it came back and hit him in the hand.  It was treated at the time with antibiotics and iodine.  He currently experienced a dull sensation, pain, and sensitivity.  It particularly affected him when lifting or bathing.  It was sensitive to touch.  He reported post service treatment at a VAMC.  

Conclusion

The RO based the previous denial on the Veteran's service treatment records and separation examination.  Interestingly, the separation examination does document a scar on the left hand.  When this is considered along with the Veteran's description of the injury, the Board finds that there is new and material evidence that might very well support the allowance of the claim.  Consequently, the Board reopens the claim and will remand the underlying claim for examination and a medical opinion.  

Service Connection for Tinnitus

There was no report of tinnitus or ringing in the ears on entrance examination in August 1982, in any of the service treatment records, or on the October 1986 examination for separation from service.  Audiometric examinations were done in August 1983, October 1984, and September 1985; and do not provide information as to tinnitus.  

In April 1986, the Veteran complained of a runny nose.  His head was thoroughly examined and his ears were found to be clean and clear.  There were no hearing or tinnitus complaints.  

On VA examination in August 1989, the Veteran complained of a right ear traumatic tympanic membrane perforation from cannon fire.  He complained of hearing loss, tinnitus, otalgia, and dizziness.  The right tympanic membrane was seen to have a healed perforation with scar tissue.  The left tympanic membrane was clear and mobile.  The assessment was tympanic membrane scarred, healed perforation, no effect.  There was no comment as to hearing loss, tinnitus, otalgia, or dizziness.  

A December 1989 RO decision denied service connection for tinnitus and the Veteran was notified that month.  He did not file a timely notice of disagreement.  

When seen at the VA primary care clinic in December 2003, the Veteran complained of intermittent popping and ringing in his ears.  A VA audiology clinic note from December 2003 shows the Veteran complained of his ears stopping up and tinnitus for 3 to 4 months.  The assessment was that hearing sensitivity was within normal limits bilaterally with type A typanograms.  

In October 2009, the Veteran's ex-wife wrote that they had been married during service and she knew of various injuries including to his ears.  This statement does not specifically identify tinnitus or ringing; or for that matter, any continuing ear symptoms.  Thus, it does not by itself or when considered with previous evidence of record relate to an unestablished fact necessary to substantiate the claim.  It does not raise a reasonable possibility of substantiating the claim.  

The Veteran testified, at his April 2012 Board hearing, that he first noticed ringing in his ear while serving aboard ship, when a projectile exploded right by the ship while he was manning a gun mount.  He said it burst his right ear drum.  He said he reported the ringing in his ear and received treatment for it.  He was also exposed to the constant noise of pneumatic tools for sanding and grinding the decks of the ship.  He said he still experienced ringing from time to time and it was hard to hear in his right ear sometimes.  

Conclusion

The Veteran's report of noise exposure during service, recently made to VA clinicians and during his Board hearing, is essentially the same information he provided to VA examiners at the time of his 1989 VA examination.  It is cumulative and redundant and, consequently, it is not new evidence.  Review of the record since the 1989 RO decision does not disclose any evidence that meets the above definition of new and material evidence.  In the absence of new and material evidence, the Board lacks jurisdiction to reopen the claim and it remains denied.  

Service Connection for a Back Disorder

The Veteran's spine was reported to be normal on the August 1982 examination for service.  

A September 1986 service treatment record shows the Veteran fell down a ladder about 3 to 4 inches while carrying a box, injuring his right side.  He had discomfort over the mid thoracic spine.  Flexion was decreased by 10 to 20 degrees.  The assessment was blunt trauma to the thoracic spine.  

The service treatment records do not show any subsequent back complaints, findings, or diagnoses.  The Veteran's spine was reported to be normal on the October 1986 examination for separation from service.  

In October 2006, the RO denied service connection for an upper back condition noting that the service treatment records and separation examination did not show any chronic back disorder.  

In October 2009, the Veteran's ex-wife confirmed that she knew of his back injury in service, but did not identify any residual symptoms.  

In August 2010, the Veteran was afforded a VA examination of his spine.  The claims folder and medical files were reviewed.  The Veteran complained of right lower thoracic pain.  He said he fell while aboard ship and landed on his right side.  The examiner noted the September 1986 injury in the service treatment records.  Neurologic examination was normal.  There was diffuse tenderness from top to bottom of his thoracic spine.  He had more tenderness in the right paraspinous and right lower thoracic areas, and chest wall pain with palpation.  No swelling or deformity was present.  He had a full range of motion.  Also, there was poorly localized tenderness throughout the neck.  

X-ray studies were done.  The radiologist's report stated that it suggested normal cervicothoracic alignment and there was minor mid-thoracic degenerative spurring.  However, the orthopedic examiner reviewed them and concluded that they were normal X-rays.  No scoliotic deformities were present.  There were no degenerative changes or decrease in disk height.  

The examiner concluded that he did not have any findings except for some tenderness to palpation.  There were no neurologic findings.  Motion was overall very good.  The examiner again stated that the X-rays showed no evidence of degenerative arthritis.  The examiner discussed the injury in service and expressed the opinion that the Veteran's current back condition was far less likely caused by his service related injury.  

In a statement dated in April 2011, a shipmate recalled the Veteran's back injury during an operation at sea.  Details of the injury were not provided.  The Veteran's dedication to duty was emphasized.  

During his April 2012 Board hearing, the Veteran provided sworn testimony of a back injury in service.  He said that while taking boxes to the upper deck, he fell off a ladder and fell against a rail, cutting his back and separating a couple of bones.  He said that he was treated with physical therapy and antibiotics.  He said that he was seen for it at a VAMC shortly after service in 1986 and that he was currently receiving physical therapy.  There was a residual scar on his back and he had to wear a back brace.  He said that medical doctors had indicated that his injury could have been caused by the injury in service.  He had previously been to a private doctor but was currently seeing doctors at the VAMC for it.  

Conclusion

When the Veteran's back claim was denied in October 2006, the evidence included the service treatment records and examination reports.  As the RO noted, they did show the back injury but did not show a chronic disability resulting from that injury.  

Since the Veteran has reopened his claim, he has reasserted that the injury in service resulted in a chronic injury.  These statements are not new.  His ex-wife's report of injury in service is also redundant and cumulative.  When service connection was denied in 2006, there was no competent evidence to connect a current disability to the injury in service.  There is still no such evidence.  

A medical opinion was obtained.  The examiner concluded that it was far less likely that the current complaints were related to injury in service.  In support of that conclusion, the examiner noted the minor injury in service without evidence of continuing disability and the very minimal findings on the current examination.  This opinion is against the claim.  It does not raise a reasonable possibility of substantiating the claim.  Thus, it is not new and material evidence.  

Indeed, the Board's search of the file does not disclose any new evidence that meets the definition of being new and material.  There are statements that are cumulative and redundant of evidence of record at the time of the 2006 denial and restate that there was an injury in service.  However, there is nothing that would raise a reasonable possibility of substantiating the claim by connecting the injury in service to a current disability.  Consequently, the claim cannot be reopened and it remains denied.  




Service Connection for Residuals of a Left Eye Injury

When the Veteran was examined for service, in August 1982, his vision was 20/30 on the right and 20/50 on the left.  With glasses, vision was correctable to 20/25 on the right and 20/30 on the left.  Eye and ophthalmoscopic examinations were normal.  

A service treatment record dated in April 1983 shows the Veteran had broken his glasses and had trouble seeing at far and near distances.  Ophthalmoscopic findings were normal, including clear corneas in both eyes.  Refraction determined that the Veteran had myopic astigmatism and new glasses were ordered.  

In February 1986, the Veteran complained of a foreign body in his left eye due to paint chips.  He felt an irritation to the left upper eyelid.  He was seen by a doctor who had the eye irrigated for 5 minutes and then removed a small speck with a cotton tip applicator.  

In September 1986, it was reported that the Veteran's previous prescription had been broken.  The Veteran's eyes were examined.  No injury residuals were reported.  The impression was myopia.  New glasses were ordered.  

On separation examination in October 1986, eye and ophthalmoscopic examinations were normal.  

VA clinical notes for March 2004 show the Veteran's eyes were examined.  He was found to have hypertensive retinopathy and astigmatism in both eyes.  No injury residuals were reported.  

In October 2006, the RO denied service connection for a left eye injury.  It was noted that the service treatment records showed the Veteran had a foreign substance in his left eye in February 1986.  The eye was irrigated and no residuals were noted.  The separation examination showed no residuals and information from the VA medical center showed no residuals.  

In May 2009, the Veteran returned to the VA eye clinic for monitoring of his bilateral cataracts.  He reported no significant change in his vision.  A detailed examination was reported.  The assessment was trace nuclear, non-surgical cataracts in both eyes, trace asymptomatic meibomitis in both eyes, DES (dry eye syndrome) of both eyes, asymptomatic at present, and myopia, astigmatism, and presbyopia.  There were no findings of injury residuals, nor were there any opinions connecting the current problems to injury in service.  

In August 2010, the Veteran had a VA eye examination.  He reported getting paint chips in his left eye while sanding a deck with a grinder.  The claims folder was reviewed.  The service treatment records showed the Veteran was seen for a small foreign body in the left eye and a small speck of paint was removed with irrigation and a cotton tip.  The Veteran's central visual acuity was measured to be 20/40 on the right, correctable to 20/20 and 20/50 on the left correctable to 20/20.  Slit lamp examination findings were normal.  Tonometry showed pressures within normal limits.  The examiner specified that there were no physical findings of abnormal accommodation, abnormal lachrymal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The diagnosis was history of foreign body removal, left eye, 1986.  The examiner specified that the Veteran had no sequelae or residuals from the injury.  He had no scars and had healed completely.  The examiner further opined that there were no residuals or current eye disorders due to or as a result of paint chips in the left eye after sanding a deck while on active duty.  

During his April 2012 Board hearing, the Veteran testified that while sanding and grinding the deck, he was hit in the eye by large pieces of paint chips.  He stated that they cut his eye and scratched the cornea.  He reported that he had never worn glasses before the injury and that afterward he was given prescription eye glasses and continued to require glasses.  He currently experience blurred vision.  He stated that a VA doctor told him he had to wear glasses because of the eye injury in service.  


Conclusion

There is no dispute that the Veteran suffered a left eye injury during service.  However, service connection requires that the disease or injury in service result in a current disability.  It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As a lay witness, the Veteran is competent to report what he experienced during and after service.  38 C.F.R. § 3.159(a).  Moreover a lay witness is considered competent to report continuing symptoms.  In this case, the Veteran has testified that he did not need glasses before the injury but has required them since the injury.  The Board finds that claim is not credible.  The Veteran's memory fails him as to events over 25 years ago.  The service treatment records were made by trained medical personnel in the routine performance of their duties and are much more credible that the Veteran's recollection of a minor injury long ago.  The service treatment records show that in April 1983, almost 3 years before the eye injury, the Veteran had been wearing glasses but broke them and they had to be replaced.  At that time, he was noted to have myopic astigmatism, a developmental refractive error that is not due to disease or injury and for which service connection cannot be granted.  38 C.F.R. § 3.303(c); 4.9 (2011).  The paint chip incident happened in February 1986.  The records made at that time and the separation examination indicate there was no residual disability.  Consequently, the Veteran's claims of eye symptoms continuing since the injury are not credible.  

Further, the question of the existence of any current eye injury residuals is a medical question beyond the Veteran's training and experience.  38 C.F.R. § 3.159(a).  In this case, there is no competent medical evidence of current eye injury residuals.  In fact, VA has attempted to help the Veteran with his claim and has assembled available medical records and had the Veteran examined.  The available medical records do not show any current eye injury residuals.  The August 2010 VA eye examination specifically focused on the question of injury residuals and found that there were no residuals of the eye injury in service.  

When the RO denied service connection for a left eye injury in October 2006, the evidence showed an eye injury without residuals.  There is still no competent evidence that the Veteran has any residuals of the eye injury in service.  Consequently the claim cannot be reopened and remains denied.  

Service Connection for a Disorder of the Chest and Abdomen

This claim arises from the Veteran's claim of pain in the head, chest and abdomen.  As discussed above, the claim for pain in the head has been reopened as a claim for service connection for headaches.  This portion of the discussion will focus of the chest and abdomen.  

The Veteran's chest, lungs, and abdomen and viscera were normal on examination for service, in August 1982.  

In March 1984, the Veteran complained of diarrhea for three days with stomach cramps.  Objectively, his abdomen was soft with slight tenderness.  There was no rebound tenderness.  Bowel sounds were present.  The assessment was gastroenteritis.  Treatment was provided.  

In September 1984, the Veteran complained of pain in the right side of his head, chest, and abdomen for 4 days, on and off.  The head pain was described as dull.  The chest and abdomen pains were described as dull sharp.  He also reported a loss of appetite.  Palpation of the right upper quadrant of the abdomen revealed tenderness, without guarding or rebound.  Bowel sounds were normal.  There was no rigidity or organomegaly.  Percussion was unremarkable.  The hospital corpsman's assessment was a probable irritable bowel syndrome.  When the Veteran was next seen, in October 1984, he had unrelated complaints.  

In April 1985, a complaint of dull pain over the left chest resulted in an impression of plueritis.  Treatment was provided.  

A service treatment record dated in September 1985 shows the Veteran complained of stomach cramps.  He also complained of headaches and nausea.  Objectively, his abdomen had decreased bowel sounds in all quadrants.  There was slight tenderness in the left upper quadrant and umbilicus upon deep palpation.  Percussion was unremarkable.  It was felt that there was no evidence of bacterial involvement although the Veteran was febrile.  The assessment was gastroenteritis.  Medication was provided.  

The Veteran's chest, lungs, and abdomen and viscera were normal on examination for separation from service in October 1986.  

In a VA Form 9, the Veteran referenced "pain to head, chest and abdominal."  In October 2006, the RO denied service connection for pain in the head, chest and abdomen.  The RO noted that the Veteran's service treatment records and separation examination report did not show any chronic head, chest, or abdominal conditions.  The Veteran did not file a timely notice of disagreement.  

In March 2008, the Veteran was hospitalized and diagnoses included pulmonary emboli and syncope.  

In a statement dated in May 2008, the Veteran's ex-wife reported that he had symptoms during and since service.  His respiratory system was reportedly affected, with coughing wheezing, shortness of breath on rest and exertion, pain in the upper chest when he coughed or sneezed.  The witness did not mention any abdominal pain or gastrointestinal symptoms.  

Also in May 2008, the Veteran's mother wrote that the Veteran complained of his chest often hurting.  She did not report any abdominal complaints or symptoms.  

A VA CT(computerized tomography) scan in May 2008 revealed findings that likely represented chronic mural thrombus within the descending branch of the left pulmonary artery and calcified granulomas in the left upper lobe.  

The Veteran had a VA examination for respiratory diseases in November 2008.  The claims folder was reviewed, as were the Veteran's service treatment records and recent medical records.  The Veteran had a history of DVT and pulmonary embolism.  The examiner noted that the Veteran contended that he had respiratory symptoms, including shortness of breath, hemoptysis, etc. because of a PPD (purified protein derivative, a marker for exposure to tuberculosis) in service.  The examiner explained that pulmonary embolism and infarction are separate entities from clinical or subclinical tuberculosis and it was unlikely to be related to PPD conversion in service.  It was noted that stasis dermatitis was a risk factor for DVT.  However, the examiner did not find any evidence of stasis dermatitis in the service treatment records.  [The Board's further review of the service treatment records does not disclose any evidence of stasis dermatitis.]  The examiner further explained that if the Veteran had had traumatic injuries to both knees,  they would have presented with DVT and pulmonary emboli much sooner and not 20 years later.  Therefore, it was less likely than not that PPD conversion in service caused his pulmonary embolism or that traumatic injury sustained to the knee in service caused his DVT.  

In February 2009, the RO received a claim for pain in the head, chest and abdominal (claimed due to constant inhalation of paint and chemical fumes).  

The Veteran testified, at his April 2012 Board hearing that he was treated for an irritable bowel syndrome (IBS) in service.  He said he was given Tagamet for an upset stomach.  He reported that symptoms continued to persist after service.  He stated that he sought treatment for it at a VAMC, within a year after service.  He stated that he was currently being treated at a VAMC.  

As to his chest symptoms, the Veteran testified that he was diagnosed with bronchitis during service.  A ship's medical corpsman told him that it was caused by inhalation of hazardous chemicals and paint fumes.  He stated that he had been to a doctor several times and they said that his flu like symptoms were caused by hazardous chemicals.  He reported that he never smoked.  He was currently being treated for chest pain and breathing problems.  Treatment included an asthma inhaler.  

Conclusion

There are essentially two respiratory claims here.  The original claim is that fumes from paint and other chemicals aboard ship caused a respiratory disorder that has continued since service.  The second claim is that a foot injury in service caused the recent deep vein thrombosis, which resulted in the Veteran's pulmonary emboli.  The second claim is essentially a new claim and will be addressed in the remand portion of this decision.  

The October 2006 RO decision predated the onset of DVT and pulmonary emboli, in March 2008.  That is, the previous final denial only addressed the claim that the Veteran had a respiratory disorder due to exposure to fumes.  At the time of the October 2006 rating decision, the evidence contained the service medical records and the Veteran's claim that he had a respiratory disorder due to chemical exposure.  There were no witness statements of a continuity of chest or respiratory symptoms.  

As of May 2008, we now have lay nexus evidence to the effect that the Veteran had respiratory symptoms during and after service.  The lay witnesses are competent to report what they saw.  Such nexus statements were not previously submitted to agency decisionmakers.  By themselves or when considered with previous evidence of record they relate to an unestablished fact necessary to substantiate the claim.  They are neither cumulative nor redundant of evidence of record at the time of the 2006 denial.  They raise a reasonable possibility of substantiating the claim.  Thus, the lay statements from the Veteran's ex-wife and mother constitute new and material evidence to reopen the claim of entitlement to service connection for a chest disorder due to inhalation of paint fumes.  

The witnesses did not address the Veteran's abdominal complaints.  The Board's review of the file shows only repetition of the claim denied in October 2006.  There is nothing that would meet the definition of new and material evidence.  Therefore, the claim for abdominal pain is not reopened.  

Evaluation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Compensable Disability Rating for Hemorrhoids

External or internal hemorrhoids will be assigned a maximum rating of 20 percent where they are manifested by persistent bleeding with secondary anemia or with fissures.  A 10 percent rating will be assigned where they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A non-compensable rating will be assigned if the hemorrhoids are mild or moderate.  38 C.F.R. § 4.114, DC 7336 (2011).  




Discussion

The service treatment records document external hemorrhoids in May 1986.  In June 1986, an external hemorrhoid thrombectomy was performed.  The external hemorrhoid was opened and a blood clot removed.  

The report of the August 2006 examination for hemorrhoids shows that the Veteran reported that since 1985, his only symptom was  mild pain on the internal anus after eating spicy food.  That happened 2 or 3 times a year.   He had not noticed any bulging or bleeding.  He never had fecal leakage.  He did not use any preparations, creams or suppositories.  Rectal examination showed the area to be clean, without fecal leakage.  There were no fissures, no external hemorrhoids and no skin tags.  Digital examination showed no stool.  Sphincter tone was normal.  There was no evidence of fresh bleeding.  There was no pain on digital rectal examination.  The examiner could not feel any internal or thrombosed hemorrhoids.  The impression was that the Veteran was asymptomatic except for occasional pain 2 to 3 times a year when he ate spicy food.  

The October 2006 rating decision continued a noncompensable rating for the hemorrhoid residuals.  The Veteran's claim for an increased was received in September 2007.  

The Veteran had another VA examination in December 2007.  He reported that before service, he had one bowel movement a week.  During service, hemorrhoids were found and a hemorrhoidectomy performed.  Currently, he was trying to eat healthy with more fruit and greens and was having one to two bowel movements a day.  He reported occasional perianal itching.  He denied tenesmus.  He occasionally felt swelling in the anal area.  There was no significant fecal incontinence.  He noticed bleeding once or twice a year.  On rectal examination, no external hemorrhoids were seen and no internal hemorrhoids were palpated.  Sphincter tone was normal.  There was some heme-negative brown stool.  There was no fistula, rectal prolapsed, or evidence of fecal leakage.  The examiner concluded that the Veteran was mildly symptomatic from hemorrhoids.  

In his October 2008 substantive appeal, the Veteran wrote that he has constant swelling in the rectal area and occasional bleeding upon bowel movement.  He noted that he took a drug called warfarin for clotting in his right leg and lungs.  The drug caused him to have diarrhea and when he had a bowel movement, swelling and bleeding in his stool.  The condition caused interruption in his employment because he had to use the restroom frequently.  

The Veteran testified, during his April 2012 Board hearing, that he used antibiotics and creams prescribed by the VAMC to treat his hemorrhoids.  He experienced breakouts once or twice every two or three months.  The last was three weeks earlier.  He had not noticed any bleeding, but had swelling and irritation.  He stated that he needed frequent treatment by a doctor and that the hemorrhoids had been surgically removed twice.  He had not been told he was anemic.  

Conclusion

The current rating is based on the current extent of disability.  The external hemorrhoid thrombectomy performed during service was apparently successful and the symptoms that required that surgery have not repeated themselves.  The Veteran has described his current symptoms to VA clinicians, as well as in writing and in sworn testimony.  The Veteran's description of symptoms does not describe more than a moderate condition for which the criteria provide a noncompensable evaluation.  It must be remembered that compensation is based on average industrial impairment and not all symptoms result in reduction in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The findings of the trained medical professionals in this case provide the preponderance of evidence as to the extent of the disability and whether the criteria for a compensable evaluation have been met.  Those medical findings show that the Veteran's hemorrhoid residuals are not large or thrombotic, or irreducible.  There is no excessive redundant tissue, evidencing frequent recurrences.  The Veteran has some anemia due to other causes and there is no evidence that his service-connected hemorrhoids cause persistent bleeding with secondary anemia or result in fissures.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the Veteran's hemorrhoid residuals have not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

A Compensable Rating for Residuals of a Right Forearm Laceration

Scars that are deep and nonlinear can be rated as 10 percent disabling where they are at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2011).  

Scars that are superficial and nonlinear can be rated as 10 percent disabling where they are at least 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2011).  

One or two scars that are unstable or painful will be rated as 10 percent disabling.  Three or four scars that are unstable or painful will be rated as 20 percent disabling.  Five or more scars that are unstable or painful will be rated as 30 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2011).  

Where the criteria for a 10 percent rating are not met, a zero percent rating will be assigned.  38 C.F.R. § 4.31 (2011).  

In December 1984, the Veteran sustained a superficial laceration to the volar aspect of the right forearm.  It was 3 inches long.  He was neurovascularly intact.  A sterile dressing was applied.  The resultant scar was noted on the October 1986 examination for separation from service.  

VA clinical records show that a right wrist laceration was treated at the emergency room in August 2008.  On follow-up, later that month, a healing 6 centimeter laceration was noted on the ulnar aspect of the volar right wrist.  Neurovascular status was intact.  

In his October 2008 substantive appeal, the Veteran wrote that since he initially claimed compensation for his right forearm injury, he sustained and additional injury to his right forearm, due to falling down stairs, into a glass window, and cutting his forearm to the white cartilage.  He asserted that the injury was sustained due to weakening of his knees, for which he was also seeking compensation.  He stated that he had to have stitches, lost a significant amount of blood and was still experiencing weakness and severe pain.  He was on a series of medications for his injuries.  [Service connection was subsequently established for disabilities of both knees; however, service connection for the additional right arm injury has not been adjudicated.]

The Veteran's right hand was examined by VA in May 2009.  The claims folder was reviewed.  The Veteran complained of pain in his right wrist and hand.  He stated that he was hit in the right hand and wrist by shrapnel while working in 1984.  Review of the service treatment records showed some superficial wounds to the volar aspect of the wrist that were treated with local wound care and dressing.  It did not require suturing.  Currently, the Veteran reported pain at the wrist, mainly on over exertion.  The pain was 5/10 at worst.  He sometimes used a brace that helped, moderately.  The symptoms were activity dependent and he had trouble typing.  Rest relieved the symptoms.  

Examination of the right hand showed a 1 centimeter by 0.5 millimeter scar on the volar aspect of the hand over the second metacarpophalangeal joint.  There was another scar measuring 5 millimeters by 0.5 millimeters approximately 2 centimeters proximal to the first scar.  A third scar measured 5 centimeters by 6 millimeters along the volar aspect of the wrist, extending from the wrist proximally.  A forth scar measured 4 centimeter by 1 centimeter along the volar ulnar side of the wrist approximately 9 centimeter proximal to the wrist.  There were two more scars along the ulnar border of the wrist; the distal one measured 1 centimeter by 3 millimeters and the second measured 2 centimeter by 3 millimeters.  All the scars were superficial and mobile.  There was no keloid formation or wound breakdown,  There was some elevation on the ulnar border scars, but the other ones were flat with no depression or elevation.  There was no edema, inflammation, adherence, atrophic shiny or scaly skin, or hypopigment changes.  There was no limitation of motion in the wrist or digits.  The Veteran did complain of some mild tenderness to palpation over the volar ulnar scar that measured 5 centimeter, but otherwise everything else was not tender to palpation.  

The Veteran's right upper extremity was examined by VA in June 2009.  The Veteran provided a history of injury in service.  He said he was left handed.  He complained of occasional numbness, tingling, and swelling in the right little and ring fingers, particularly when lifting.  He also experienced right hand and wrist numbness and weakness.  He was going to physical therapy, which helped a bit.  He also reported a hypersensitive scar on his distal volar forearm.  He said that at times his arm and grip strength felt weak.  On examination, wrist motion was measured.  Various neurologic tests were done and the examiner concluded that he did not find any evidence of neuropathy, radiculopathy, or carpal tunnel syndrome.  

On the June 2009 VA examination, the scars on the Veteran's right forearm were described.  On the right distal forearm was a well healed ulnar scar about 4 centimeter in length on the ulnar border near the wrist crease.  There was another 3 centimeter well healed scar over the radial aspect at the distal third of the volar forearm.  The Veteran was slightly hypersensitive to light touch over the ulnar scar.     

The Veteran gave sworn testimony, at his April 2012 Board hearing, that his laceration of the right forearm left a residual dull sensation.  He experienced symptoms with long sleeve shirts.  He stated that he received antibiotics and pain medication for all his pains.  For the scars, specifically, he had been given lotion for irritation by the VAMC.  The Veteran specified that the scars were painful, with a lot of swelling and soreness.  They had broken open but were healing.  They caused problems with wrist motion and affected lifting, showering, and cooking.  




Conclusion

The Veteran reports that his scars are painful, but that is not confirmed on examination.  The Board has considered the Veteran's description of his scars but finds the descriptions provided by the VA examiners to be more probative.  Thus, the Board finds that the scars do not approximate the size requirements for a compensable rating.  Similarly, although the Veteran complains that the scars occasionally broke open, there is no competent evidence that the scars are, in fact, unstable.  Also, the Veteran complains that the scars are painful, but they have not been found to be painful on objective examination.  Also, they have not been found to limit arm function.  Consequently, the scars do not approximate any applicable criteria for a compensable evaluation and the non compensable rating must be continued.   

The Board has considered the Veteran's description of his symptoms; however, the medical examination reports provide a preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson and Hart and whether staged ratings should be assigned.  We conclude that the service connected scars have not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  

In the September 2008 statement of the case, the RO discussed the provisions of 38 C.F.R. § 3.321(a) in relation to the claim for a higher rating for hemorrhoids.  The RO concluded that the schedular evaluation in this case was not inadequate, the Veteran's condition did not present an exceptional or unusual disability picture, it did not require frequent hospitalization or markedly interfere with employment.  For those reasons, the RO concluded that there was no basis for consideration of an increased rating on an extrascedular basis.   

The Board agrees that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

In his substantive appeal, the Veteran wrote that he has constant swelling in the rectal area and occasional bleeding upon bowel movement.  He noted that he took a drug called warfarin for clotting in his right leg and lungs.  The drug caused him to have diarrhea and when he had a bowel movement, swelling and bleeding in his stool.  The condition caused interruption in his employment because he had to use the restroom frequently.  The Veteran is apparently trying to stretch his hemorrhoid claim to cover the effects of other disorders.  There is no evidence that the service-connected hemorrhoid residuals interfere with employment beyond that contemplated by the rating schedule.  Thus, the Boards finds that the schedule for rating hemorrhoids is adequate in this case.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the RO denied TDIU in July 2010 and the Veteran did not file a timely appeal.  Moreover, the evidence pertaining to the increased rating claims in this case shows that the service-connected disabilities do not render the Veteran unemployable.  That is, the record here does not raise a new TDIU claim.  

Effective Date Earlier Than April 25, 2005 for 
Service Connection for Pseudofoliculitis Barbae

On July 11, 1989, a VARO received the Veteran's claim for a right ear injury and a facial skin disease.  A December 1989 rating decision denied the claim.   It noted that the service treatment records showed treatment for pseudofolliculitis barbae in March 1983 and continually through service.  The claim was denied on the based that pseudofolliculitis was a constitutional developmental disorder.  After the decision was prepared, someone wrote in "NO AGG is demonstrated."  A rating specialist initialed two typographical changes, but did not initial that change.  In December 1989, the Veteran was notified that service-connection was denied for an infection of the facial area.  He did not file a timely appeal.  

The Veteran filed a claim for a perforated ear drum in February 2004, but did not mention pseudofolliculitis barbae at that time.  

In a statement received on April 25, 2005, the Veteran asserted that the material in life jackets was sensitive to his skin and caused an infection to his face.  This statement was accepted as a reopened claim for pseudofolliculitis barbae when service-connection for it was granted by a October 2005 decision by a VARO.  

During his April 2012 Board hearing, the Veteran testified that he first filed his claim for service-connected for pseudofolliculitis barbae in 1989.  He explained that he could not report for a scheduled examination because he was having surgery.  He stated that when he was informed that the claim was denied, he filed an appeal with the VA at Long Beach.  The Veteran stated that he tried to informally reopen the claim prior to 2005.  

In July 1990 VAOPGCPREC 82-90 was issued.  It was a re-issue of VA General Counsel Opinion 1-85, dated March 5, 1985, re-issued as a Precedent Opinion pursuant to 38 C.F.R. §§ 2.6(e)(9) and 14.507.  In that opinion, the VA General Counsel distinguished between developmental diseases considered capable of improving or deteriorating and developmental defects, which are not considered capable of improving or deteriorating.  The VA General Counsel explained that developmental defects were not disabilities resulting from disease or injury and therefore could not be service-connected.  However, developmental diseases could be affected by disease or injury and were, therefore, subject to service-connection.  The VA General Counsel held that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin and that service connection is warranted if the evidence as a whole establishes that the familial condition in question was incurred or aggravated during service within the meaning of VA law and regulations.  

The above mentioned VA General Counsel Opinions of 1985 and 1990 are not changes in the law, but merely explanations of the law and regulations as they existed at the time of the December 1989 VARO decision denying service-connection for pseudofolliculitis barbae.  Thus, to deny service-connection for pseudofolliculitis barbae merely because it was constitutional or developmental was not a sufficient basis for the decision.  Because the decision essentially ends with the assertion that pseudofolliculitis barbae was constitutional developmental, the decision implies that the condition was a defect requiring no further analysis.  That is clearly not the case, because if it was a defect, that is a condition not due to disease or injury, service-connection could never be granted.  However, service-connection was granted in this case, as it has been in many others.  

On the other hand, if the condition is a disease subject to aggravation in service, further analysis was required.  The written comment to the effect that no aggravation was demonstrated was not sufficient, even if an adjudicator wrote that in as part of the decision.  The comment is not sufficient because pseudofolliculitis barbae was not noted on entrance examination.  Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because pseudofolliculitis barbae was not noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Here, the December 1989 VARO decision failed to address the clear and unmistakable evidence standard, either as to pre-existence or aggravation.  

For the above reasons, the Board finds that there was clear and unmistakable error in the December 1989 VARO decision that denied service-connection for pseudofolliculitis barbae.  When evidence establishes clear and unmistakable error in a prior determination, the effective date will be although the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2011).  Consequently, the Board grants service-connection for pseudofolliculitis barbae effective the date that the Veteran's claim was received on July 11, 1989.  



ORDER

Service connection for a skin disorder is denied.  

Service connection for carpal tunnel syndrome of the left upper extremity is denied.  

Service connection for carpal tunnel syndrome of the right upper extremity is denied.  

In as much as new and material evidence has been received, the claim of entitlement to service connection for headaches is reopened.  To that extent, the appeal is granted.  

In as much as new and material evidence has been received, the claim of entitlement to service connection for residuals of a laceration of the left middle finger is reopened.  To that extent, the appeal is granted.  

Since new and material evidence has not been received the appeal to reopen a claim of entitlement to service connection for tinnitus is denied.  

Since new and material evidence has not been received the appeal to reopen a claim of entitlement to service connection for a back disorder is denied.  

Since new and material evidence has not been received the appeal to reopen a claim of entitlement to service connection for residuals of a left eye injury is denied.  

In as much as new and material evidence has been received, the claim of entitlement to service connection for a chest disorder is reopened.  To that extent, the appeal is granted.  

Since new and material evidence has not been received the appeal to reopen a claim of entitlement to service connection for an abdomen disorder is denied.  

A compensable disability rating for hemorrhoids is denied.  

A compensable disability rating for residuals of a right forearm laceration is denied.  

An effective date of July 11, 1989 is granted for service connection for pseudofolliculitis barbae, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

As discussed above, the Veteran's claim for service connection for headaches is reopened.  A medical examination and opinion will help decide the merits of the claim.  

Also as discussed above, the Veteran's claim for service connection for residuals of a laceration of the left middle finger is reopened.  Here, again, a medical examination and opinion will help decide the merits of the claim.  

In March 2008, the Veteran experienced recurring episodes of syncope and was taken to a VA emergency room.  He was transported to a private hospital where various tests and studies were performed along with appropriate specialist consultations.  The discharge diagnosis was multiple pulmonary embolisms, right lower extremity deep vein thrombosis, and syncope.  The Veteran testified, during his April 2012 Board hearing, that he injured his foot in service when a heavy pneumatic tool fell on his foot and broke a vein that caused dermatitis in his ankle and leg and caused him to have DVT (deep vein thrombosis) in his right leg.  A shipmate has written confirming that the Veteran dropped a pneumatic tool on his foot during service.  Under these circumstances, it would be helpful to have a medical opinion as to whether there are any right lower extremity residuals and whether the DVT and PE's are the result of such injury.  

As discussed above, the Veteran's claim for service connection for a chest disorder due to exposure to paint fumes is reopened.  Here, again, a medical examination and opinion will help decide the merits of the claim.  

The last VA examination of the Veteran's pseudofolliculitis barbae was in March 2006.  The Board considered the results of that examination in its July 2007 decision, which increased the rating for pseudofolliculitis barbae to 10 percent.  In September 2007, the Veteran claimed an increased rating.  Our search of the record does not disclose a VA examination of the Veterans pseudofolliculitis barbae since the March 2006 examination or since he filed his claim for an increase in September 2007.  Under these circumstances, a current examination is desirable.  Also, in as much as it might be necessary to consider staged ratings, the Veterans clinical records should be obtained and considered.  

Accordingly, the issues of entitlement to service connection for headaches, residuals of a injury of the left middle finger, residuals of a right leg injury, syncope (fainting spells), a respiratory disorder manifested by pulmonary emboli (PE), and a chest disorder due to exposure to paint fumes, as well as the claim for an increased rating for pseudofolliculitis barbae are REMANDED for the following action:

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

1.  The Veteran should be scheduled for a VA examination for headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may deem appropriate to respond to the following questions should be done.  

a.  Is it at least as likely as not that exposure to paints and cleaning chemicals during service caused chronic headaches?  Please explain.  

b.  Is it at least as likely as not that any other disease or injury during service resulted in chronic headaches?  Please explain.  

2.  The Veteran should be scheduled for an examination of his left hand.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may deem appropriate to respond to the following questions should be done.  

a.  Describe the scar on the Veteran's left middle finger.  

b.  Is the scar at least as likely as not to have been incurred between November 1982 and November 1986?  

c.  Is the scar at least as likely as not due to trauma from a rope or mental clip?  

d.  Describe any additional symptoms that are at least as likely as not associated with the scar.  If the Veteran claims symptoms that are not likely to be associated with injury in service please identify such symptoms and explain why they would not be associated with the injury.  

3.  The Veteran should be scheduled for a vascular examination.  The claims folder should be made available to the examiner for review in connection with the examination.  Any tests or studies deemed appropriate to respond to the following questions should be done.  The examiner should respond to the following with complete explanations.  

a.  Diagnose the Veteran's current right lower extremity disorder.  Please explain the reason for the diagnosis.  

b.  Is the current right lower extremity disorder at least as likely as not due to injury in service.  Please note that the statements to the effect that the Veteran dropped a pneumatic tool on his foot during service are credible.  Please explain your conclusion.  

c.  Are the Veteran's pulmonary emboli at least as likely as not due to injury in service?  Please explain.  

d.  Are the Veteran's episodes of syncope at least as likely as not due to injury in service?  Please explain.  

4.  The Veteran should be scheduled for a VA pulmonary examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies the examiner may deem appropriate to respond to the following questions should be done.  

a.  Is it at least as likely as not that exposure to paints and cleaning chemicals during service caused a chronic respiratory disease?  Please explain.  

b.  Is it at least as likely as not that the Veteran's current respiratory disease manifested by pulmonary emboli is the result of injury in service.  Please note that the statements to the effect that the Veteran dropped a pneumatic tool on his foot during service are credible.  Please explain your conclusion.  

5.  All of the Veterans VA clinical records pertaining to pseudofolliculitis barbae, since March 2006, should be associated with the Veteran's electronic claims file.  

6.  The Veteran should be scheduled for a VA examination of his pseudofolliculitis barbae.  The claims folder should be made available to the examiner in conjunction with the examination.  Any indicated tests or studies should be done.  The examiner should describe all lesions in detail.  The size of the affected area should be measured.  The examiner should express an opinion as to the percent of the Veteran's entire body and the percent of his exposed body affected.  The examiner should note any evidence of recent flare-ups.  

7.  Thereafter, the RO should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


